DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e) (5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a).  “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Claim Objections
Claim1 is objected to because of the following informalities:  it is suggested to remove the term “preferably” in line 28 such that the limitation reads as: moving the upper roller...downward onto the lower roller.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “the connections also having fatigue fracture-induced incipient cracks” in line 11, it is unclear if this limitation is referring to the crossover portions of the connected metal strands or if it is introducing an additional element. For examination purposes the limitation is being interpreted as referring to the connected portions between the metal strands.
The claim states “formed by flexural deformation” in line 12, it is unclear if this is further defining the forming step or if the flexural deformation is a process within the overall forming step. Clarification and/or correction is required.
The claim states “are reliably separated”, this is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method, i.e. is this a part of the overall forming the slits step or is this intending to recite a separating step. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the 
There appears to be insufficient antecedent basis for the limitation “the intended mesh-hole width” in line 17, is the limitation intending to refer to the predetermined mesh-hole width set forth in the preamble. 
The claim states “such that some rows of mesh” in line 18, it is unclear at what point in the method rows of mesh are forming to allow for the selection of “some rows”. 
The claim states “so as to be inherently orthogonal and oriented at right angles to the edge of the strip”, it is unclear what is encompassed within the phrase “inherently orthogonal” and additionally the limitation “and oriented at right angles” is unclear since setting forth they are aligned orthogonal already encompasses the rows being aligned at right angles. Therefore it is unclear if the “oriented at right angles” is intending to refer to something other than the rows. Clarification and/or correction is required. 
The claim states “such that the spikes enter the mesh holes” in line 27, it is unclear when within the claimed forming and first spreading steps mesh holes are formed to allow for spikes to enter therein.
With regards to claim 2, the claim states “pulling open edge mesh holes” in line 3, it is unclear at what point within the method the edge mesh holes are formed. It is noted that claim 1 has a similar indefiniteness issue with the mesh holes but upon fixing the claim language in claim 1 there is still indefiniteness within this claim language since it is unclear if the edge mesh holes are a part of the mesh holes or if they are a separate grouping of mesh holes. 
With regards to claim 5, the claim states “depending on position” in line 5, it is unclear what the position is in reference to, i.e. position of the rollers, position of the strip or position from a specific viewpoint. Clarification and/or correction is required. 
With regards to claim 6, the claim states “the mesh nodes connecting the metal strands being positioned precisely on this one roller...” in line 6, it is unclear when the mesh nodes have been formed within the claimed method. It is noted that the limitation “whereby slit-free regions can form mesh nodes after expanding and formatting” recited in claim 1 does not positively recite the formation of mesh nodes but rather states a possibility of their formation. Additionally it is noted that the whereby cause is not given patentable weight  due to MPEP 2111.04 stating "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Therefore since the limitation reciting the mesh nodes is not given patentable weight the recitation of mesh nodes within claim 6 renders the claim indefinite since it is now being recited as a part of the method without having been positively recited. 
With regards to claim 7, the claim states “the cutting device” in line 2, it is unclear if this limitation is intending to refer to the cutting blades previously recited or if it is introducing a cutting device in addition to the cutting blades. Clarification and/or correction is required.
The claim states “the tool” in line 4, it is unclear if it is referring to a previously recited element, i.e. one of the rollers, the cutting blades, pushers, etc. or if it is introducing a new element. 
The claim states “a smoothing of the surface” in line 5, it is unclear if this is referring to the surface of the strip, the mesh nodes or another element. Clarification and/or correction is required.
With regards to claim 8, the claim states “in both orthogonal directions” in line 13, this render the claim indefinite since the claim fails to set forth a reference point for determining the orthogonal direction therefrom. Clarification and/or correction is required. 
With regards to claim 12, the claim states “the spikes of the upstream and downstream pair of rollers”, this renders the claim indefinite since claim 12 depends from claim 8 and claim 8 lacks proper 
With regards to claim 13, the claim states “downstream of the downstream pair of rollers”, this renders the claim indefinite since claim 13 depends from claim 8 and claim 8 lacks proper antecedent basis for “the downstream pair of rollers”. For examination purposes the claim is being interpreted as depending from claim 10 for proper antecedent basis.
The claim states “with pushers on the lower roller of the third pair between the discs that are aligned centrally relative to the mesh nodes and press them into cutting blades of the lower roller of the third pair”, it is unclear how the pushers are to press the cutting blades when both elements, i.e. pushers and cutting blades, are mounted on the lower roller. For examination purposes the limitation is being interpreted as the pusher is on the upper roller and the cutting blades are on the lower roller. 
With regards to claim 14, the claim states “the cutting device” in line 2, it is unclear if this limitation is intending to refer to the cutting blades previously recited or if it is introducing a cutting device in addition to the cutting blades. Clarification and/or correction is required. 
The claim states “the tool” in line 5, if it is referring to a previously recited element, i.e. one of the rollers, the cutting blades, pushers, etc. or if it is introducing a new element. 
The claim states “a smoothing of the surface” in line 5, it is unclear if this is referring to the surface of the strip, the mesh nodes or another element. Clarification and/or correction is required.
With regards to claims 1-14, Examiner notes that while no art has been applied to claims 1-14, the claims as currently presented are not deemed allowable since a clear understanding of the protection sought by Applicant cannot be determined; “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,461,761 to Knopfli et al, US 3,760,470 to Felsenthal and US 1,195,221 to Herr all show the state of the art for expanding metal sheets into metal mesh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725